              Case 5:19-cv-00329-JD Document 29 Filed 12/02/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

RUSS GODFREY, and NATALIE
GODFREY,
                                  Plaintiffs,

v.                                              Case No: 5:19-cv-329 G
CSAA FIRE & CASUALTY
INSURANCE COMPANY,
                               Defendant.

           PLAINTIFFS’ OBJECTIONS TO DEFENDANT’S FINAL EXHIBIT LIST

            Pursuant to the Scheduling Order entered herein [Doc. 15], Plaintiffs

submit the following Objections to Defendant’s Final Exhibit List [Doc. 23]:

     No.                    Description                 Objection(s)    Rule(s) Relied Upon

     1.      Certified copy of insurance policy            n/a
             issued     to  Plaintiffs,   including
             declarations   pages       and      all
             endorsements.

     2.      All relevant documents contained in            n/a
             CSAA’s claim file.

     3.      Correspondence exchanged between               n/a
             Plaintiffs and contractors regarding the
             subject property or claim, not contained
             within CSAA’s claim file.

     4.      All documents contained within             Reserved       Fed. R. Evid.
             Michael       White’s/US    Adjusting         until       401-403, 801 et
             Services’ file in connection with the      produced       seq.
             subject claim.

     5.      All exhibits listed by Plaintiffs unless       n/a
             objected to by Defendant.
      Case 5:19-cv-00329-JD Document 29 Filed 12/02/19 Page 2 of 3




No.                  Description                   Objection(s)    Rule(s) Relied Upon

6.    All documents or evidence identified         Reserved       Fed. R. Evid.
      during discovery or trial preparation to        until       401-403, 801 et
      which Defendant does not object.             produced       seq.


                                      MANSELL ENGEL & COLE

                                   By: s/ Keith F. Givens
                                       Steven S. Mansell, OBA #10584
                                       Mark A. Engel, OBA #10796
                                       Keith F. Givens , OBA #16501
                                       204 North Robinson Avenue, 21st Floor
                                       Oklahoma City, OK 73102-7001
                                       T: (405) 232-4100 ** F: (405) 232-4140
                                       E-mail: smansell@meclaw.net
                                                mengel@meclaw.net
                                                kgivens@meclaw.net

                                      ATTORNEYS FOR PLAINTIFFS




                                         2
        Case 5:19-cv-00329-JD Document 29 Filed 12/02/19 Page 3 of 3



                          CERTIFICATE OF SERVICE

      I hereby certify that on November 27, 2019, I electronically transmitted the
attached document to the Clerk of the Court using the ECF system for filing and
transmittal of a Notice of Electronic Filing to the following registrants:

Gerard F. Pignato (jerry@rkcglaw.com)
Joshua K. Hefner (joshua@rkcglaw.com)

ATTORNEYS FOR DEFENDANT –
CSAA FIRE AND CASUALTY INSURANCE

                                            s/ Keith F. Givens




                                        3
